Exceptions overruled. Petition dismissed. This is a petition for a writ of certiorari upon which the single justice rightly refused to issue an order of notice. Garden Homes, Inc. v. District Court of Somerville, ante, 432, 434. The petition seeks a review of three actions in the District Court of Northern Norfolk. One action has been discontinued by the petitioner’s opponent. It has no present vitality. Two actions are still pending. As to them certiorari cannot be used as a substitute for ordinary appellate procedure. Rines v. Justices of the Superior Court, 330 Mass. 368, 371-372.